Third District Court of Appeal
                               State of Florida

                       Opinion filed October 27, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-1680
                      Lower Tribunal No. F18-17745
                          ________________


                      Frederick Lawrence Cole, III,
                               Appellant,

                                     vs.

                           The State of Florida,
                                Appellee.


      An Appeal under Florida Rule of Appellate Procedure 9.315(a) from
the Circuit Court for Miami-Dade County, Thomas J. Rebull, Judge.

     Frederick Lawrence Cole, III, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before SCALES, HENDON and MILLER, JJ.

     PER CURIAM.

     Affirmed.